Citation Nr: 0711951	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  00-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1969.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  In a 
December 2005 decision the Board denied the claim.

In an Order dated November 2006, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision and remanded the matter for actions consistent with 
the parties' October 2006 Joint Motion to Remand (Joint 
Motion).

For the reasons indicated, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action required on your part.


REMAND

The Joint Motion indicates that the Board "did not provide 
an adequate statement of the reasons or bases in support of 
its decision."  The parties moved the Court to enter an 
order vacating and remanding the December 2005 decision which 
denied the veteran's claim for service connection for PTSD.  

In the December 2005 Board decision, the Board found that 1)  
PTSD was not noted at the time of the veteran's entrance onto 
active duty and clear and unmistakable evidence that it 
existed prior to service was not presented; 2)  service 
medical records did not identify complaints or findings of 
PTSD; 3)  the veteran did not engage in combat with the enemy 
inservice; 4)  while in active service, the veteran served at 
Minot Air Force Base (AFB) and was exposed to one or more 
stressors while serving as a medic; and that 5)  the 
preponderance of the evidence was against finding that the 
veteran has PTSD that was related to his military service.


The Joint Motion also informed the veteran that he was free 
to submit additional evidence and argument on the question at 
issue. To this, in March 2007, a February 2007 private 
psychiatric consultation report, with a waiver of initial AOJ 
consideration, was received.  

Review of the February 2007 private psychiatric report shows 
that the available medical documentation was reviewed, and 
that the veteran was interviewed.  The psychiatrist 
essentially opined that all of the medical evidence pointed 
to a diagnosis of chronic PTSD, but the medical opinions 
diverged concerned the traumatic event which was the cause of 
the PTSD.  The psychiatrist noted that during the veteran's 
childhood and young adult years numerous family members had 
either been injured or killed.  The psychiatrist noted that 
the veteran's claimed inservice stressor concerned working at 
a plane crash site and witnessing four bodies which had 
burned "beyond human recognition."  The private 
psychiatrist took exception to findings reported as part of a 
December 2002 VA examination which, according to the 
psychiatrist, found that the veteran's PTSD was the result of 
a "horrific upbringing."  
 
The Board notes that in fact, the December 2002 VA 
examination findings do not diagnose PTSD.  Still, the 
December 2002 examiners opined that "if" the veteran did 
suffer from PTSD it was clearly the result of his "horrific 
upbringing."  The Board also notes that the two VA 
physicians who examined the veteran in 2002 found that he did 
not suffer from PTSD due to seeing four to eight dead 
bodies at the scene of an airplane crash.  

In order to reconcile the above-cited conflicting medical 
opinion evidence, a remand to obtain a medical opinion 
addressing this matter is needed.  See 38 U.S.C.A. §  
5103A(d) (West 2002).  The VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).  When medical evidence is not adequate, 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).


The Board also observes that where the claim is predicated on 
establishing basic entitlement to service connection 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require, inter 
alia, notice explaining how a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Here, corrective notice needs to be sent to the appellant.

In light of the foregoing, and in order to ensure that all 
due process requirements are satisfied, this appeal is 
REMANDED to the RO for the following:

1. The RO should send the appellant 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish entitlement 
to service connection for PTSD, to 
include how ratings and effective dates 
are assigned.  The corrective notice 
should, among other things, invite the 
appellant to submit any additional 
evidence or argument he has in his 
possession that may further his claim.

2.  Thereafter, the veteran's complete 
claims file (consisting of five claim 
folders) should be returned to the two VA 
physicians who conducted the December 
2002 VA examination.  Following their 
review of the medical record, to include 
the private February 2007 psychiatric 
consultation report, the physicians must 
supply a consensus opinion as to whether 
the veteran now has PTSD as that disorder 
is diagnosed under DSM IV.  In arriving 
at their consensus opinion, the examiners 
should document the veteran's history of 
childhood trauma as well as the trauma 
brought about by his inservice stressors.  
The physicians must also expressly 
comment on the findings/opinions 
expressed by the private psychiatrist as 
part of her February 2007 report.  If 
PTSD is diagnosed, the physicians should 
identify the independently verifiable 
inservice stressor(s) supporting the 
diagnosis.  They should then address:
 
Whether it is clearly and unmistakably 
evident that the appellant had latent 
PTSD at his enlistment in May 1968?  
 
If so, is it at least as likely as not 
that PTSD was aggravated between May 1968 
and February 1969?  
 
If latent PTSD was not clearly and 
unmistakably evident prior to service, 
then opine whether it is at least as 
likely as not that PTSD is related to his 
service as a medic at Minot Air Force 
Base.   
 
If PTSD is not diagnosed, they should 
explain why the diagnosis was not made.  
 
The claim folders, including a copy of 
this REMAND, must be made available to 
and reviewed by the physicians.  

3.  In the event that the VA physicians 
who examined the veteran in December 2002 
are unavailable, the RO should schedule 
the veteran for a VA examination to be 
conducted by two similarly credentialed 
VA physicians with appropriate expertise 
to determine the nature and etiology of 
any diagnosed PTSD.  The physicians 
should supply a consensus opinion as to 
whether a diagnosis of PTSD under DSM IV 
criteria should be made or ruled out.  
All indicated studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing designed to ascertain whether the 
veteran has PTSD due to an independently 
verifiable inservice stressor.  The 
examiners should be informed that the 
evidence strongly suggests that the 
veteran witnessed the aftermath of an 
airplane which crashed at Minot AFB in 
October 1968.  The physicians, in 
arriving at a consensus opinion, should 
consider the veteran's history of 
childhood trauma as well as the trauma 
brought about by his inservice stressors.  
 
Thereafter, the examiners must opine 
whether it is clearly and unmistakably 
evident that the appellant had latent 
PTSD at his enlistment in May 1968?  If 
so, is it at least as likely as not that 
PTSD was aggravated between May 1968 and 
February 1969?  The physicians 
must expressly comment on the 
findings/opinions expressed by the 
private psychiatrist as part of her 
February 2007 report.  If PTSD is 
diagnosed, the examiners should identify 
the independently verifiable inservice 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  The claims folder, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiners.
4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
need be taken.  See Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claim under all appropriate 
statutory and regulatory provisions and 
legal theories.  If the benefit sought on 
appeal remains denied, the veteran and 
his attorney should be provided with a 
supplemental statement of the case (SSOC) 
that includes all evidence added to the 
file since the last SSOC.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



